McCay, Judge.
1. This court has no original jurisdiction; it can only decide questions passed upon by the court below, or so involved in the judgment that they may or must have been passed upon. If evidence go before a jury without exception, the court; commits no error in not excluding it. Parties often prefer to let testimony in that they would have a legal right to exclude, *209and ifc is too late after they have taken the chances of a verdict in their favor, to complain that illegal evidence was admitted. To get a new trial, there must be error, and as we have said, it is not error to allow evidence not objected to. The bill of exceptions is, before this court, the only evidence of the rulings of the court, except as the record may otherwise disclose. This case seems to have been hurriedly brought up. Perhaps were the facts here, the party plaintiff might have some right to ask a reversal, but there is nothing set forth in the record, or certified by the judge, that will justify a reversal. The brief of the testimony is not any record of the rulings of the court; that is a simple record of the testimony as it went before the jury. The parol rulings of the court come here in the bill of exceptions, and it is not fair to the judge, nor to the parties, to take statements of what was done on the trial from the brief of the testimony.
2. Whilst the testimony is not overwhelming of the guilt of this defendant, yet there is, in our judgment, abundance to justify the verdict, and as the judge, who tried the case, is satisfied with the verdict, we are clear that we ought not to disturb it.
Judgment affirmed.